VAN ORSDEL, Associate Justice.
This appeal is from the decision of the Commissioner of Patents, rejecting certain claims for an invention described as an electric snap action switch mechanism. The object of the invention is staled in the specification of appellant as1 follows: “In all snap action mechanism with which I am familiar, prior to my invention, there is a dwell in the operation of the mechanism while parts are moving to change the actuated member from one positive, predetermined position to another positive, predetermined position. This dwell rendered the operation of the mechanism impositive and uncertain, and was generally objectionable and in some mechanisms was positively injurious. The object of this invention is to eliminate the dwell or dwell point of such prior mechanisms.” In other words, the invention consists of a mechanism for operating electrical switches in such manner that the contacts are negotiated with such rapidity as to prevent arcing. The tribunals of the Patent Office were uniform in their holding that the invention here is anticipated by a number of prior patents referred to in the record, but more especially with reference to a patent to one Wood, No. 443,693, December 30, 1890. Wood in his specification describes Ms invention as follows: “My improved throw-over movement has the advantages of holding the switch firmly in position, of throwing it instantaneously from one position to the other, and of avoiding the possibility of its being left in intermediate position.” From this description of the Wood invention, it would appear that appellant and Wood were attempting to accomplish the same object, and that Wood’s invention constitutes a complete anticipation of appellant’s device. Appellant’s claims were therefore properly rejected. The decision of the Commissioner of Patents is affirmed.